Title: To George Washington from Alexander Hamilton, 5 December 1794
From: Hamilton, Alexander
To: Washington, George


        
          Treasy Dept Decr 5. 1794.
        
        The Secretary of the Treasury has the honor to submit to the President a letter from the Commissioner of the Revenue of the 3d instant respecting the Stakage of Pamplico & Matchapungo rivers &c. The present offer appears admissible. If the President thinks so—his approbation noted on the letter of the Commissioner of the revenue, will put the business in execution.
        
          A. Hamilton
        
      